NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0660-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ROBERT A. WATSON, a/k/a BOB
WATSON, MICHAEL THOMPSON,
ROBERT WILLIAMS, MICHAEL
DOWNING, and POOH,

          Defendant-Appellant.


                   Submitted March 4, 2020 – Decided June 17, 2020

                   Before Judges Alvarez and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Indictment No. 17-01-
                   0082.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Phuong Vinh Dao, Designated Counsel, on
                   the brief).

                   Jennifer    Webb-McRae,     Cumberland    County
                   Prosecutor, attorney for respondent (Danielle R.
              Pennino, Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

      Asserting numerous errors, defendant Robert A. Watson appeals his

conviction after trial by jury, and the August 29, 2018 sentence. The jury found

defendant guilty of third-degree burglary, N.J.S.A. 2C:18-2(a)(1).        After

denying the State's application for defendant to be sentenced as a persistent

offender, N.J.S.A. 2C:44-3(a), the trial judge imposed a five-year term of

imprisonment, and appropriate fines and penalties, consecutive to the sentence

defendant was already serving. We affirm.

      The following circumstances are drawn from the trial record. About six

months before the incident, defendant and another visited the home of J.C., to

whom defendant was introduced as "Rob." During the visit, he sat on her back

porch. J.C.'s ten-year-old daughter E.'s bedroom could be seen from the back

porch area.

      On September 20, 2016, defendant arrived at J.C.'s house on a bicycle.

He asked to sit on her front porch while waiting for a ride, and borrowed a

cigarette. Within minutes, J.C. called E. in from the street where she had been

playing with friends, so the two could go shopping at a nearby store. J.C. and

E. left, and after they arrived at the store, encountered defendant again. He

                                                                        A-0660-18T4
                                       2
engaged J.C. in conversation, while staring continuously at E. He was not

carrying any merchandise.

      In the early hours of September 21, E. heard someone enter the window

over her bed and fall into it. E. testified she turned on her light, then turned it

off and pretended to be asleep, although she was certain there was someone still

in the bed with her. The intruder unscrewed the lightbulb from her lamp.

      The person who had been in E.'s bed crawled away and stood in a corner

of her room, at which point E. said "I know you're still in here." The intruder

then headed into the living room through the kitchen. E. followed, noting that

the nightlight ordinarily illuminating the kitchen had been turned off. The fan

that stood between the kitchen and her room was knocked over.

      Because J.C.'s fiancé was asleep in the living room, the would-be burglar

turned around and came back. When he did so, E. saw in the illumination from

her overhead bedroom light, that the intruder was defendant. He pushed E. out

of the way and headed towards the door in the back of the house, which was

actually located in E.'s bedroom.

      The officer who responded to J.C.'s call told the family he saw no

fingerprints and that they should try to get some sleep. The following morning,

J.C. saw a handprint clearly visible on the exterior of the window over E.'s bed,


                                                                           A-0660-18T4
                                        3
and a chair placed beneath it. She again called police, and this time, a detective

retrieved the fingerprints from the glass. Another detective in a follow-up

investigation measured the distance from the chair to the window and attempted

to get through the window both by jumping and using the chair. A third

detective testified as an expert at trial matching the handprint to defendant.

      The defense theory was that even if the intruder was defendant, which was

disputed, the only crime that individual committed was criminal trespass. See

N.J.S.A. 2C:18-3. The jury was presented with that option as a lesser-included

offense of the crime of burglary. The judge charged the jury about criminal

trespass, placed it as an option on the verdict sheet, and counsel argued the

theory in summation. In his report, the first investigating officer, who had been

employed with the police department for about a year, stated that he saw no

fingerprints the night of the incident, and did not mention that E. identified the

intruder as defendant. Defendant called the officer as his witness.

      Pre-trial, defendant moved for an order allowing an inspection of the

home. Counsel argued that despite being provided photographs depicting the

window area, he still lacked sufficient details to effectively dispute the

accessibility of the house through the window, and the layout of the house.

Acknowledging that the State had provided photographs of the interior as well,


                                                                           A-0660-18T4
                                        4
counsel nonetheless argued that the requirements of State in the Interest of A.B.,

219 N.J. 542 (2014), had been met, and that defendant should be allowed to

inspect the home. The judge directed the prosecutor and trial counsel to meet

and discuss the information defendant specifically sought, and obligated the

State to take additional pictures if necessary. The judge said nothing about the

A.B. argument, but opined that the prosecutor could provide any necessary

information without having to "revictimize these people."

      During the trial, defense counsel moved to exclude the State's expert

testimony regarding fingerprint evidence. While cross-examining the detective,

who was qualified as an expert, trial counsel posed questions regarding a

terrorist bombing incident in Spain. The Federal Bureau of Investigations (FBI)

assisted with the investigation and recovered a fingerprint from a bag of

detonators. The match between that print and a suspect, unfortunately, was

mistaken. It included fifteen points of comparison, and was verified "by two

seasoned FBI examiners" and an independent court examiner. The detective in

this case only examined ten points of comparison.

      We describe the prosecutor's closing arguments, which defendant claims

were prejudicial statements, as well as the sentence hearing, in the relevant

section. On appeal, defendant raises the following issues:


                                                                          A-0660-18T4
                                        5
POINT I
THE TRIAL COURT ERRED WHEN IT DENIED
MR. WATSON'S MOTION TO INSPECT THE
CRIME SCENE.

POINT II
THE STATE COURT ERRED WHEN IT DENIED
DEFENSE COUNSEL'S MOTION TO EXCLUDE
EVIDENCE      RELATED  TO     LATENT
FINGERPRINTS.

POINT III
AS THE STATE FAILED TO PROVE BEYOND A
REASONABLE    DOUBT   ALL   NECESSARY
ELEMENTS UNDER THE BURGLARY STATUTE,
THE TRIAL COURT WAS WRONG WHEN IT
DENIED DEFENSE COUNSEL'S MOTION FOR A
DIRECTED VERDICT.

POINT IV
THE ASSISTANT PROSECUTOR'S MISCONDUCT
DURING SUMMATION TO SHIFT THE BURDEN
OF PROOF TO MR. WATSON AND INFLAME THE
JURY WERE PREJUDICIAL AND DENIED HIM A
FAIR TRIAL.

POINT V
THE TRIAL COURT'S CUMULATIVE ERRORS
DENIED MR. WATSON A FAIR AND RELIABLE
TRIAL.

POINT VI
MR. WATSON'S SENTENCE WAS UNFAIR AND
MANIFESTLY EXCESSIVE.




                                         A-0660-18T4
                  6
                                        I.

      We review a trial court's discovery decisions deferentially. A.B., 219 N.J.

at 560. This includes discovery requests for inspections of the premises where

crimes occur. As the Court said,

            [W]hen the defense has made a legitimate request to
            inspect a crime scene that is an alleged victim's home
            and has articulated a reasonable basis to believe the
            inspection will lead to relevant evidence on a material
            issue, then, subject to appropriate time, place, and
            manner restrictions intended to protect the privacy
            interests of the alleged victim and her family, the
            discovery should be granted.

            [Id. at 562.]

      The State supplied extensive information, including photographs, to

defendant in discovery. It was certainly reasonable for defendant to pursue a

specific description of the window area, chair placement, and similar details in

order to be able to develop a strategy for trial purposes. The record, however,

is devoid of any identification of the additional information the State did not

supply that would only have been obtained as a result of a home inspection.

Thus, the judge's decision to deny the request for inspection was also reasonable,

and not an abuse of discretion. The point does not require further discussion.

R. 2:11-3(e)(2).



                                                                          A-0660-18T4
                                        7
                                         II.

      The admissibility and reliability of fingerprint evidence in this State is of

long standing. Trial counsel argued in closing that it was not reliable, and that

the jury should consider in evaluating the evidence the example of a systemic

failure associated with the Madrid bombing. As she put it in closing, "the system

is not infallible." The prosecutor did not object to that argument, which asked

the jury to reject the expert's testimony.

      The detective was permitted to testify pursuant to N.J.R.E. 702 because

his experience and expertise was necessary to explain to the jury the significance

of the fingerprint.    Fingerprint evidence is clearly the type that requires

"scientific, technical, or other specialized knowledge . . . ." N.J.R.E. 702.

      In our jurisdiction, it is still the law that "a conviction may be based solely

upon fingerprint evidence as long as the attendant circumstances establish that

the object upon which the prints are found was generally inaccessible to the

defendant and, thus, a jury could rationally find beyond a reasonable doubt such

objects had been touched during the commission of the crime." State v. Watson,

224 N.J. Super. 354, 361 (App. Div. 1988).

      In this case, the judge allowed expansive cross-examination of the expert

and the argument to be made. Ultimately, it fell within the jury's provenance to


                                                                             A-0660-18T4
                                         8
accept or reject the testimony of the expert witness and assess the weight given

to it. State v. Stubblefield, 450 N.J. Super. 337, 352 n.6 (App. Div. 2017). In

the final analysis, it was unrefuted. Thus, admission of the fingerprint evidence

was not error.

                                       III.

      After the State rested, trial counsel moved for a directed verdict on the

theory that the State had proved only criminal trespass and not the charged

offense of burglary. The burglary statute, N.J.S.A. 2C:18-2, requires proof

beyond a reasonable doubt not only of unlawful entry, but of the "purpose to

commit an offense therein."

      The State v. Reyes standard requires a motion for directed verdict to be

denied if:

             viewing the State's evidence in its entirety, be that
             evidence direct or circumstantial, and giving the State
             the benefit of all its favorable testimony as well as all
             of the favorable inferences which reasonably could be
             drawn therefrom, a reasonable jury could find guilt of
             the charge beyond a reasonable doubt.

             [50 N.J. 454, 458-59 (1967).]

      The State can establish sufficient evidence of a purpose to commit an

offense merely from the surrounding circumstances. This is true even if, from

the surrounding circumstances, the specific offense defendant intended to

                                                                         A-0660-18T4
                                        9
commit is not clear. See State v. Robinson, 289 N.J. Super. 447, 454 (App. Div.

1996). In Robinson, like in this case, the defendant was discovered while

entering through the window of a stranger's house at night. Given the time,

manner of entry, and what it established about defendant's state of mind and

purpose, it sufficed for a burglary conviction. Id. at 455-58. That conviction

was affirmed because the intent to commit an offense could be inferred from the

time and manner of entry. Ibid.

      When counsel moved for a directed verdict, the jury had heard that

defendant, identified both by an eyewitness and a fingerprint, entered an

acquaintance's home through a window, using a chair to lift himself up to the

window height. The time and circumstances of entry clearly established the

unlawful purpose. Giving the State all favorable inferences, a reasonable jury

could and did find guilt beyond a reasonable doubt.

                                      IV.

      In his closing statement, the prosecutor used two examples of criminal

trespass—a sales pitch depicted on a television commercial made by a person

found in a homeowner's closet, and Santa Claus. The examples were intended

to illuminate a criminal trespass, where no unlawful purpose could be inferred.

The argument that these two examples prejudice defendant's right to a fair trial


                                                                        A-0660-18T4
                                      10
hinges on the argument that by raising those examples, the State was inviting

the jury to speculate about defendant's failure to testify about a benign or neutral

purpose for entry. The connection between the two examples and the right to

remain silent is itself speculation. This issue is so lacking in merit as to not

warrant further discussion in a written opinion. R. 2:11-3(e)(2).

      Defendant next contends that the suggestion the prosecutor made in the

closing statement, that defendant entered the home in order to have sexual

contact with E., was so prejudicial that it was nothing more than a veiled effort

to inflame the jury's passions. Counsel did not object. Thus, we employ the

plain error rule. R. 2:10-2. Clearly, a prosecutor may not make prejudicial or

inflammatory statements regarding the defendant in closing, or urge the jury to

draw inferences which are unsupported by the evidence. State v. W.L., 292 N.J.

Super. 100, 111 (App. Div. 1996).

      But the suggestion was not a per se improper reference to an asserted

motive for a crime such as remarks regarding a defendant's financial status. See

State v. Terrell, 359 N.J. Super. 241, 247 (App. Div. 2003). The circumstantial

evidence the prosecutor described was in the record. The prosecutor first told

the jury, as did the court by way of instruction, that the State was required to

prove only that defendant had a criminal purpose—and it supported the alleged


                                                                            A-0660-18T4
                                        11
improper purpose by the manner in which defendant entered the structure, and

the events that occurred afterwards. The jury charge explained an improper

purpose had to be found to convict defendant of burglary, a very different

offense than sexual contact. And the proofs of the burglary were overwhelming.

      Furthermore, there was circumstantial evidence supporting the claim that

the unlawful purpose involved the child. Defendant's appearance at the house

the prior evening was at least, unusual. That he stared incessantly at E. while at

the store, also lacks explanation.    When defendant pulled himself into the

structure through the window, and landed on E.'s bed, the location of which he

knew, he did not immediately leave it even though the bed was clearly occupied.

He did not use her bedroom only as access to the home, but rather, he unscrewed

her lightbulb and did not leave her room until she actually spoke. Under the

circumstances, it was proper for the State to argue this particular purpose

because of the circumstantial evidence the jury heard.

      The State is permitted substantial latitude in argument to the jury. State

v. Cole, 229 N.J. 430, 457 (2017). This broad latitude is available where the

arguments are anchored in the evidence and any legitimate inferences that can

be drawn from it. State v. Smith, 167 N.J. 158, 178 (2001). In this case, the

arguments that the State made were certainly anchored in the evidence and


                                                                          A-0660-18T4
                                       12
intended to refute the defense position essentially of "no harm no foul"—that

the entry, if any, was entirely innocent. The nature of the crime—burglary—

from the jury's perspective was unchanged no matter whether the purpose was

sexual contact, theft, or destruction of property.

                                          V.

      Defendant also contends that the cumulative errors committed warrant

reversal. Since we find no error, much less cumulative error, we will not discuss

the issue further. See R. 2:11-3(e)(2).

                                        VI.

      Finally, defendant contends his sentence was unfair and manifestly

excessive. The court thoughtfully discussed the aggravating and mitigating

factors. N.J.S.A. 2C:44-1. The judge detailed defendant's forty-two arrests,

including three ordinance violations, eleven disorderly persons convictions, and

seventeen indictable crimes. The judge found aggravating factor three—as it

was patently obvious that defendant was a person likely to commit additional

crimes. The extent of defendant's prior criminal history warranted the court

finding aggravating factor six as well. The judge gave both three and six

substantial weight, in light of the extensive prior criminal history. With regard




                                                                         A-0660-18T4
                                       13
to aggravating factor nine, the court stated that imprisonment was necessary to

deter this defendant, who had not been deterred by prior sentences.

      The judge found no mitigating factors; the record supported that

conclusion as well. Although the judge rejected the State's application for an

extended term sentence, he imposed the sentence in this case consecutive to the

sentence defendant was then serving. The judge referred to Yarbough principles

in doing so because the victims and the crimes in the two cases were entirely

separate. State v. Yarbough, 100 N.J. 627, 643-44 (1985).

      We review a trial court's sentence only to determine if a defendant has

established abuse of discretion. State v. Bolvito, 217 N.J. 221, 228 (2014). The

abuse of discretion standard means we affirm unless "(1) the sentencing

guidelines were violated; (2) the findings of aggravating and mitigating factors

were not based upon competent credible evidence in the record; or (3) the

application of the guidelines to the facts of the case shock[s] the judicial

conscience." Ibid. (alterations in original) (quotations omitted). The record

amply supports the court's findings, and weighing of statutory factors. The

sentencing guidelines were not violated. Not only does the sentence not shock

the judicial conscience, but seems eminently reasonable to defendant given the

State's request for an extended-term sentence. Defendant offers no rationale for


                                                                        A-0660-18T4
                                      14
the imposition of this sentence concurrent to an entirely unrelated crime—none

appears from the record. Therefore, to have made this sentence consecutive to

the one defendant was already serving was unobjectionable. Our conscience is

not shocked by the five-year term.

      Affirmed.




                                                                      A-0660-18T4
                                     15